

116 HRES 612 IH: Urging the people of the United States to observe the month of October of each year as Italian and Italian-American Heritage Month.
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 612IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Mr. Pascrell (for himself and Mr. Amodei) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONUrging the people of the United States to observe the month of October of each year as Italian and
			 Italian-American Heritage Month.
	
 Whereas Italian and Italian-American Heritage Month is an appropriate time to recognize the enormous contributions the Italian and Italian-American people have made to this country and the world throughout our history, including generals, admirals, doctors, philosophers, statesmen, musicians, athletes, and Nobel laureates;
 Whereas Italian and Italian-American Heritage Month is held to salute the Italian and Italian-American community and to exhibit appreciation for their culture and their heritage that have immeasurably enriched the lives of the people of this Nation and the world;
 Whereas the strength and success of the United States, the vitality of our communities, and the effectiveness of our American society depend, in great measure, upon the distinctive and sterling qualities demonstrated by people of diverse races, heritages, and ethnicities, exemplified by members of the Italian and Italian-American community, who share with us their rich and unique heritage; and
 Whereas it is fitting and proper that October of each year be observed as Italian and Italian-American Heritage Month throughout the United States: Now, therefore, be it
		
	
 That in order to recognize the enormous contributions Italian and Italian-American people have made to this country and the world throughout our history, the House of Representatives urges the people of the United States to acknowledge Italian and Italian-American Heritage Month and to observe the month with appropriate events and activities.
		